Citation Nr: 1707044	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  14-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse
ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in Columbia, South Carolina.  

In December 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In the July 2014 statement of the case the RO characterized the psychiatric disorder on appeal as service connection for PTSD.  In a November 2012 VA treatment report the Veteran was diagnosed with depressive disorder and anxiety.  As such, the Board has characterized the psychiatric disorder on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A VA examination or medical opinion has not been obtained in connection with any of the issues on appeal.  During the December 2016 Board hearing the Veteran testified that his back pain began in service after repeatedly handling 70 pound mail bags.  He testified that while on active duty service he was struck in the head by a pick axe, was treated in service for his head injury, complained of headaches after the injury, and that he continues to experience headaches and takes over the counter medication for his headaches now.  The Veteran also testified that his mental health condition began in service, that he witnessed a man burned alive in an accident between a jet and fuel truck, and that he has experienced shaking hands, nightmares, and anger problems since then.  

In a January 2017 letter the Veteran's private chiropractor reported that he has treated the Veteran for diagnosed cervical, thoracic, and lumbar intersegmental dysfunction since 1992.  He opined that it was more likely than not that the Veteran's current back condition was a continuation of the condition he suffered in service.  The record reflects that during the period on appeal the Veteran underwent mental health treatment for symptoms stemming from the in-service accident.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   Accordingly, the Board finds that a remand is necessary in order to obtain examinations and opinions with respect to the issues on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, at the Board hearing the Veteran indicated that he receives private treatment for his back pain.  The record is absent treatment records from his private chiropractor, as such, remand is necessary in order to obtain the Veteran's outstanding private treatment records.  38 U.S.C.A. § 5103A(c) (West 2014).  

Finally, the record indicates that additional VA mental health treatment records may be absent, as such, remand is necessary in order to obtain the Veteran's outstanding mental health treatment records.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding private treatment records relevant to the Veteran's claim for service connection for a back disability.  All efforts to obtain this evidence should be documented in the claims file. 

Obtain all outstanding VA treatment records relevant to the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, from the Lawrenceville Community Based Outpatient Clinic dated December 2012 to the present.  All efforts to obtain this evidence should be documented in the claims file.

If the Veteran has received additional private treatment for any of the issues on appeal, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for VA examinations for his back, head, and mental health conditions to obtain opinions as to whether the Veteran's claimed conditions are related to his active duty service.  The claims file must be reviewed by the examiner(s) in conjunction with the examinations.  

After review of the claims file and examination of the Veteran, for any diagnosed back, head, and mental health conditions the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's claimed conditions are etiologically related to his military service. 

A complete rationale for all opinions is requested.  

3.  After the above development has been completed, and any other development deemed necessary, the issues of entitlement to service connection for a back disability, residuals of a head injury, headaches, and an acquired psychiatric disorder, to include PTSD, must be re-adjudicated.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



